GARDEN, JUDGE:
No testimony was taken in this claim, but in lieu thereof a written stipulation executed by the claimant and respondent was submitted, said stipulation being as follows:
“1. That employees of the respondent negligently placed a large piece of steel on the travelled portion of a bridge across Coal River near the village of Alum Creek in Kanawha County, State of West Virginia.
2. That claimant, in driving her 1973 model Pontiac across said bridge, struck said piece of steel with her car causing damage thereto in the amount of $55.10.
3. That claimant was free from any fault or negligence in the premises.
4. That respondent feels that the sum of $55.10 claimed is fair and equitable.”
In view of respondent’s admitted negligence, the claimant’s freedom from negligence and the reasonable amount of the damages, an award is hereby made to the claimant, Mrs. W. G. Via, in an amount of $55.10.
Award of $55.10.